ORDER

PER CURIAM.
The appellant, Tranita N. Stanley, was found guilty after bench trial under Kansas City Municipal Ordinance § 50-561 of unlawful use of a weapon in a trial de novo in Jackson County, Missouri. The appellant argues that the trial court erred: 1) in denying her request for a continuance to allow adequate trial preparation and thus denying her competent legal counsel, and 2) in denying her a fair and impartial hearing because the trial court was hostile and impatient with her counsel. The judgment is affirmed. Rule 30.25(b).